Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 18 and 20 are rejected for the recitation of “at least 1 length%, at least 1 width% or at least 1 length% and at least 1 width%”. It is unclear what exactly constitutes “at least 1 length%, at least 1 width% or at least 1 length% and at least 1 width%”. The claims have been examined treating such as being met by “at least 1% in the length direction, at least 1% in 
Claim 18 is rejected for the recitation of the slit being both “substantially closed” and “substantially open” at the same time. It is unclear how this is possible.  For purposed of examination, Examiner has treated Yasui et al. to meet both the “substantially closed” and “substantially open” limitations. Applicant is advised to clarify the claim language. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (PG Pub. 2008/0132133).
Regarding claim 1, Yasui et al. teaches a textile comprising a first region of the textile comprising one or more first fibers, an individual first fiber having a length at least 10 times greater than width of the individual first fiber [0093]. The individual first fiber comprising co-extruded first and second filaments with the first filament formed of a first thermoplastic polymeric material and the co-extruded first and second filaments having an interface along the majority of the length of the individual first fiber [0141]. The first or second thermoplastic polymeric components can be polyester or polyamide. Due to expansion or contraction of one or more of the first fibers, the first region of the textile contracts or expands by at least 1% length, at least 1% width or at least 1% length and at least 1% width on a change in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% humidity relative to an equilibrium state of the first region prior to the change in relative humidity [0131-0133, 0164 and claim 1]. The difference in percentage crimp of the polymers is greater than 10%.
Regarding claim 2, 
Regarding claim 3, Yasui et al. teach the first fiber has the characteristic that it will contract upon a change in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% relative humidity relative to an equilibrium state of the first region prior to the change in relative humidity [0131-0133, 0164 and claim 1]. The difference in percentage crimp of the polymers is greater than 10%.
Regarding claim 4, Yasui et al. teach the first and second components are preferably bonded and therefore also teach they are delaminated at the interface along the majority of the length of the individual first fiber. 
Regarding claim 5, Yasui et al. teach the first fiber has the characteristic that will expand upon a change in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% relative humidity relative to an equilibrium state of the first region prior to the change in relative humidity. 
Regarding claim 6, the interface defines an interface of the individual first fiber, an exterior surface of the individual first fiber defined by a portion of the first filament along a majority of the length of the individual first fiber and by a portion of the second filament along the majority of the length of the individual first fiber [0141 and claim 1]. 
Regarding claim 7, Yasui et al. teach first filament with a cross section including a concave surface and second filament of a second thermoplastic polymeric material with a cross section having a convex surface [0039, 0049 and Figures 3-4].
Regarding claim 8, Yasui et al. teaches wherein the co-extruded first and second filaments have the interface at which the concave surface of the first filament directly contacts and partially envelops the convex surface of the second filament [Figures 3 and 4]. 
Regarding claim 9, the second filament is formed of a second thermoplastic polymeric material wherein the interface at which the concave surface of the first filament directly contacts and fully envelops the convex surface of the second filament [Figures 3-4 and claim 1]. 
Regarding claim 10, Yasui et al. teach the textile is a garment [claim 1]. 
Regarding claim 11, the textile is woven or knitted [Title]. 
Regarding claim 12, Yasui et al. teach the fabric can comprise the composite yarn in both the warp and weft directions and that the yarn can crimp up to 50% from a resting state on a change in relative humidity of at least 10% over a range within the claimed range therefore the textile comprises the claimed first region and second region with the claimed contraction or expansion in the claimed amounts in the length and width directions. Yasui et al. teach the first and second components are polyamide and polyester which are taught by the present specification as contracting and expending in the recited conditions and therefore Yasui et al. teaches the claimed second region that expands if the first region contracts and the second region contracts if the first region expands. 
Regarding claim 13, the first thermoplastic polymeric material comprises one or more first polymers comprising polyester or polyamide. 
Regarding claim 14, the first thermoplastic polymer material comprises a non-polymer additive wherein the non-polymer additive is sulfonate component [0141].
Regarding claim 15, the second thermoplastic polymeric component material comprises one or more second polymers wherein the one or more second polymers includes polyester as Yasui et al. teach either component can be polyester [0048].
Regarding claim 16, Yasui et al. teach an article comprising the textile of claim 1. 
Regarding claim 17, Yasui et al. teach the article comprises a plurality of panels (a shirt) wherein at least one of the plurality of panels comprises the textile and wherein the article includes a slit (permeability) defined by a surface and extending at least partially through the article [0013, 0040-0041, Figures 5-7 and claim 1]. 
Regarding claim 18, Yasui et al. teach the slit is in the substantially open position when the textile contracts by at least 1 length %, at least 1 width %, and at least 1 length % and at least 1 width % and wherein the slit is in the substantially closed position when the textile contracts by at least 1 length %, at least 1 width %, and at least 1 length % and at least 1 width % as Yasui et al. teach the slit (air vents vary based on contraction of the fabric). As set forth above in the 35 USC 112 rejection above, it is unclear how the slits would be substantially open and substantially closed at the same time. The slits of Yasui et al. are considered to be “substantially” open and “substantially” closed.
Regarding claim 19, Yasui et al. teach the first region is present in a garment. 
Regarding claim 20, Yasui et al. teach a method of forming a textile comprising forming a textile from one or more fibers, an individual first fiber having a length at least 10 times greater than the individual fiber with the individual fiber comprising co-extruded first and second filaments with the first filament formed of a first thermoplastic polymeric material and the co-extruded first and second filaments having an interface along the majority of the length of the individual first fiber. The first or second thermoplastic polymeric components can be polyester or polyamide. Due to expansion or contraction of the one or more first fibers, the first region of the textile contracts or expands by at least 1 length %, at least 1 width %, or at least 1 length % and at least 1 width % on a change in relative humidity of at least 10% over a range of about 30% relative humidity to about 100% relative humidity relative to an equilibrium state of the first  The difference in percentage crimp of the polymers is greater than 10%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.